Case: 1:16-cv-02522 Document #: 230 Filed: 02/26/20 Page 1 of 2 PagelD #:2795

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
WEBSTER BANK, N.A.,
Plaintiff,
Case No. 2016 CV 02522
Vv.
Hon. Mary M. Rowland
PIERCE & ASSOCIATES, P.C.,
Defendant.

 

MOTION TO WITHDRAW ATTORNEY APPEARANCE

Pursuant to Local Rule 83.17, Attorney Todd A. Rowden moves to withdraw his
appearance from this case, stating as follows:

L Webster Bank, N.A. is currently represented by Christopher M. Hohn, Caroline
Pritikin and David M. Mangian from Thompson Coburn LLP.

Zi Counsel has accepted employment with Taft Stettinius & Hollister LLP and is no
longer employed by Thompson Coburn LLP.

3. All other counsel of record will continue to represent Webster Bank, N.A.

WHEREFORE, Counsel requests that the Court grant this motion to withdraw Todd A.
Rowden’s appearance for Plaintiff Webster Bank, N.A. in this case.

Dated: February 26, 2020 Respectfully submitted,

/s/ Todd A. Rowden
Todd A. Rowden
One of Plaintiff's Attorneys

Todd A. Rowden (ARDC No. 6201929)
trowden@taftlaw.com

TAFT STETTINIUS & HOLLISTER LLP

111 East Wacker Drive, Suite 2800
Chicago, Illinois 60601

(312) 527-4000

Firm ID: 29143

26710063.1
Case: 1:16-cv-02522 Document #: 230 Filed: 02/26/20 Page 2 of 2 PagelD #:2796

CERTIFICATE OF SERVICE

The undersigned certifies that on February 26, 2020, he caused to be electronically filed
the foregoing document with the Clerk of the Court for the United States District Court for the
Northern District of Illinois using the CM/ECF system.

/s/ Todd A. Rowden
